DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
This is a final rejection in response to the response filed 03/22/2021. Claims 8-13 and 24-31 are currently pending with claims 9-10, 13, and 29-31 withdrawn from consideration.
Election/Restrictions
Applicant’s election without traverse of claims 9-10 and 13 in the reply filed on 09/10/2020 is acknowledged.
Claims 29-31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Claim 29 is directed at least toward the non-elected species B-I (as represented by Figs. 6-8) due to the following limitations: “… wherein the airfoil section includes a composite core, the core including a first ligament and a second ligament spaced apart from the first ligament along the root section …” Claim 29 does not read upon the elected species A-II (as represented by Figs. 19-20A) and the invention shown in Figs. 6-8 does not seem to be interchangeable with that in Figs. 19-20A. Claims 30-31 are withdrawn based on their dependency on claim 29.
Response to Arguments
Applicant's arguments filed 03/22/2021, with respect to the art rejections, have been fully considered but they are not persuasive.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, both the prior art Ortolano and Do teaches a lubrication system where it is obvious to substitute one lubrication system for another and having predictable results. 
The rejection is meant to highlight the “simple substitution of one known element for another” in:
(1) a finding that the prior art contained a device (method, product, etc.) which differed from the claimed device by the substitution of some components (step, element, etc.) with other components;
(2) a finding that the substituted components and their functions were known in the art; and
(3) a finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable. See MPEP 2143(B).
In this case, Ortolano teaches a device of a retention pin with a lubrication system that differs from the claimed device and by the substitution of a different lubrication system. Do, however, teaches such a substituted lubrication system (or the 
In response to further arguments that “… the Examiner does not point to the Do reference disclosing a retention pin … The Examiner does not point to any objective evidence that the bushing 108 extends through any portion of the alleged airfoil, let alone the root section of the alleged airfoil …”, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Here it is obvious that a lubrication system to the cylindrical retention pin of Ortolano can be modified to have a different lubrication system as to the comparable cylindrical bushing of Do and retain the function of lubricating between mounted components.
In response to arguments on page 7-8 of the response, it is contended that the proposed modification would not change the principle operation of Ortolano or render .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 5,062,769 to Ortolano (Ortolano) in view of US Patent Application Publication 2016/0356178 to Do (Do).
In Reference of Claim 8
Ortolano discloses a rotor assembly (Fig. 3) for a gas turbine engine (the gas being steam, see abstract) comprising: 
an airfoil (Fig. 1: 10) including an airfoil section (10, section above 17) extending from a root section (10, section below 17), 
wherein the airfoil section extends between a leading edge (left edge of 10) and a trailing edge (right edge of 10) in a chordwise direction (Fig. 1: 
the airfoil section defines a pressure side and a suction side (sides of high pressure and low pressure of 10, sides not labeled) separated in a thickness direction (through the structure of 10); and 
at least one retention pin (Figs. 2 and 3: 28) that extends through the root section (Fig. 3: through 12-16 and 22-27) to mechanically attach the root section to an array of annular flanges (22-27) of a rotatable hub (11), and the at least one retention pin defines lubrication portion (Fig. 2: outer portion 30, see also col 2, ll 1-8 and to provide a lubricating interface, col 2, ll 6-9). 
Ortolano lacks: “… an internal lubrication circuit including branched paths having outlets aligned with the flanges ...” (a lubrication system)
Do is also related to a lubrication system to a cylindrical member (Fig. 4: 116) in the root portion of an airfoil (Fig. 3: lower portion of 102), as the claimed invention, and teaches an internal lubrication circuit (Fig. 5: 130) including branched paths (left to right extending portions of 130) having outlets (114) aligned with portions of a sleeve as mounted (Fig. 4: portions of 126), the lubrication system to provide lubrication and reduce wear (paragraph [0031]).
It is obvious the simple substitution of one known element for another to obtain predictable results. See MPEP 2143(B). The MPEP states that the prior art must show: (1) a finding that the prior art contained a device (method, product, etc.) which differed from the claimed device by the substitution of some components (step, element, etc.) with other components; (2) a finding that the substituted components and their functions (3) a finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable. See MPEP 2143(B).
In this case, Ortolano teaches the at least one retention pin which differs from the claimed device by substitution of the lubrication system having “… an internal lubrication circuit including branched paths having outlets aligned with the flanges …” with other lubrication system that defines a lubrication portion (Ortolano Fig. 2: outer portion 30, see also col 2, ll 1-8). However, the substituted lubrication system is taught by Do and having the function of providing lubrication and reducing wear which is known in the art. It would have been predictable to substitute the lubrication system of Ortolano with the lubrication system of Do with the results of providing lubrication to mounted portions of Ortolano. Thus:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the system of Ortolano wherein the retention pin defines an internal lubrication circuit including branched paths having outlets, as taught by Do, and is aligned with the flanges of Ortolano, as a simple substitution of one known element (in this case, the lubricating system of the lubricating outer sleeve to the cylindrical pin of Ortolano) for another (in this case, the lubrication system of an internal lubrication system and with branched paths to the cylindrical member of Do) to obtain predictable results (in this case, provide a lubricating interface between the blade root and hub of Ortolano and minimize wear between the mounted blade root and hub) as an obvious extension of prior art teachings (see also Ortolano: col 2, ll 1-9, and Do: paragraph [0031]).
Examiner Notes, regarding the limitation: “… a rotor assembly for a gas turbine engine …” in the preamble, it has been held that ‘A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.’ Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); MPEP 2114(II).

Claim(s) 11 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 5,062,769 to Ortolano (Ortolano) in view of US Patent Application Publication 2016/0356178 to Do (Do) as applied to claim 8 above, and further in view of US Patent 5,409,353 to Imbault (Imbault).
In Reference of Claim 11
Ortolano, as modified by Do, discloses the rotor assembly as recited in claim 8, except, “… wherein the root portion includes a plurality of bushings that receive the at least one retention pin, and the branched paths have outlets aligned with the bushings ...”
Imbault is also related to mounting of an airfoil (Fig. 1: 11) to a hub (10) in a turbomachine (col 1, ll 6-16), as the claimed invention, and teaches wherein a root portion (12) includes a plurality of bushings (Fig. 6: 20) that receive at least one retention pin (19).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide in the system of Ortolano, as modified by Do, wherein the root portion includes a plurality of bushings that receive the at least one retention pin, as taught by Imbault, and the branched paths have outlets, as taught by Do as modifying of Ortolano, is aligned with the bushings, so as to further protect the root 
In Reference of Claim 24
Ortolano, as modified by Do, and Imbault, discloses the rotor assembly as recited in claim 11, wherein the at least one retention pin extends along a pin axis between opposed ends (Ortolano Fig. 3: pin 28 with axis of pin left to right), the internal lubrication circuit includes a primary path (Do Fig. 5: 130) that extends along the pin axis (along 130 of Do as would be along axis of 28 of Ortolano as modified), and each of the branched paths (Do Fig. 5: left to right extending portions of 130) extend radially between the primary path and a respective one of the outlets (Do Fig. 5: 114) with respect to the pin axis (axis as established).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 5,062,769 to Ortolano (Ortolano) in view of US Patent Application Publication 2016/0356178 to Do (Do) and in view of US Patent 5,409,353 to Imbault (Imbault) as applied to claim 11 above, and further in view of Patent Document GB 897,415 to Beale (Beale).
In Reference of Claim 12
Ortolano, as modified by Do, and Imbault, discloses the rotor assembly as recited in claim 11, wherein each of the flanges (Ortolano Fig. 3: 22-27) define a bore (Ortolano Fig. 3: through 22-27, not labeled) for receiving the at least one retention pin (Ortolano except, “… further comprising an elongated sleeve slideably received along a length of the at least one retention pin such that the at least one retention pin is spaced apart from surfaces of the bushings and surfaces of the bore of each of the flanges ...”
Beale is also related to mounting of an airfoil (Fig. 2: 25, 26) to a hub (11) in a turbomachine (page 1, ll 8-11: gas turbine engine), as the claimed invention, and teaches an elongated sleeve (Fig. 4: 20) slideably received (18 as mounted within 20) along a length of at least one retention pin (bolt 18) such that the at least one retention pin is spaced apart (via 20) from surfaces of a bushing (28) and surfaces of a bore of flanges (Figs. 3 and 4).	It would have been obvious to modify Ortolano to have the sleeve and bushing system as taught by Beale. 
It is obvious to apply a known technique to improve a similar device to yield predictable results. See MPEP 2143(C). The MPEP states the prior art must: (1) teach a base device (a method or apparatus that will be modified), (2) teach a comparable device that has been improved in the same way as the claimed invention, and (3) show that one of ordinary skill would have recognized that applying the known technique to the base device would yield predictable results. See MPEP 2143(C).
In this case, the prior art Ortolano teaches a base retention pin for mounting an airfoil to a hub. The prior art Beale teaches a comparable retention pin and to mount an airfoil to a hub. It would have been predictable to use the sleeve system of Beale to the system of Ortolano because both references deal with a retention pin for mounting an airfoil to a hub. Thus, 
in this case the use of a sleeve and bushing in the mounting of an airfoil to a hub as taught by Beale), to improve a similar devices (in this case the use of the mounting of the airfoil of Ortolano and using a sleeve and bushing to suitably retain and protect the mounting system from wear as is known in the art) was an obvious extension of prior art teachings.

Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 5,062,769 to Ortolano (Ortolano) in view of US Patent Application Publication 2016/0356178 to Do (Do) in view of US Patent 5,409,353 to Imbault (Imbault) as applied to claim 24 above, and further in view of US Patent Application Publication 2015/0117804 to Alarcon (Alarcon).
In Reference of Claim 25
Ortolano, as modified by Do, and Imbault, discloses the rotor assembly as recited in claim 24, except explicitly, “… wherein the airfoil is a fan blade ….”
Alarcon is also related to the mounting of an airfoil (Fig. 1: 42) to a rotor hub (40, see also paragraph [0042]) using a retention pin (Fig. 2: 68), as the claimed invention, and teaches wherein the airfoil is a fan blade (Fig. 1: 42).
.

Claim(s) 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2016/0356178 to Do (Do) in view of US Patent 5,062,769 to Ortolano (Ortolano) in view of US Patent Application Publication 2015/0117804 to Alarcon (Alarcon).
In Reference of Claim 26
Alarcon discloses a gas turbine engine (Fig. 1: 20) comprising: 
a compressor section (24) including a first compressor (44) and a second compressor (52); 
a turbine section (28) including a first turbine (54) and a fan drive turbine (46); and 
a fan section (22) including a rotor assembly (30), the rotor assembly comprising: 
a rotatable hub (of 40) coupled to the fan drive turbine via a rotatable shaft (40), the rotatable hub including an array of annular flanges (Fig. 2: of 40 and disposed between 62, not shown, see also paragraph [0042]); 
a plurality of fan blades (Fig. 1: 42), each of the fan blades including an airfoil section extending from a root section (Figs. 1 and 2: 60), 
wherein the airfoil section extends between a leading edge and a trailing edge in a chordwise direction (Fig. 1: left and right edge of 42, not labeled, and along A) and extends between a tip portion (Fig. 1: to of 42 relative to 15) and the root section in a radial direction (Fig. 1: perpendicular to A), and 
the airfoil section defines a pressure side and a suction side separated in a thickness direction (Fig. 1: flow surfaces of 42, not labeled, and extending into page); and 
a plurality of retention pins (Fig. 2: 68, one shown with a plurality dispose circumferentially), wherein each of the retention pins extends through the root section (Fig. 2: 60) of a respective one of the fan blades to mechanically attach the root section to the array of annular flanges of the rotatable hub (flanges not shown, see paragraph [0032]). 
Alarcon does not explicitly teach: “… each of the retention pins defines an internal lubrication circuit including branched paths having outlets aligned with the flanges …”
Do is also related to a lubrication system to a comparable cylindrical member (Fig. 4: 116) in an airfoil (Fig. 3: 102) of a gas turbine (Fig. 1: 100), as the claimed invention, and teaches an internal lubrication circuit (Fig. 5: 130 and to the cylindrical bushing 116) including branched paths having outlets (Fig. 5: 114) aligned with portions of a sleeve as mounted (Fig. 4: portions of 126) and provide lubrication and reduce wear (paragraph [0031]).
Ortolano is also related to the mounting of an airfoil (Fig. 1: 10) to a rotor hub (Fig. 2: 11) using retention pins (Figs. 2 and 3: 28), as the claimed invention, and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the system of Alarcon wherein the retention pins have a lubrication system, in view of Ortolano, where such a lubricating system would provide a lubricating interface between the mounted turbine components of the airfoil and hub (Ortolano: col 2, ll 6-9), and wherein that lubrication system to the cylindrical retention pins, as in the cylindrical member of Do, each defines an internal lubrication circuit including branched paths having outlets aligned with the flanges, predictably as this is where the turbine components interact in Alarcon, so as to minimize bearing stress and reduce wear between the retention pins and the mounted flanges of the airfoil root and hub (Do: paragraph [0031]).
In Reference of Claim 27
Alarcon, as modified by Do in view of Ortolano, discloses the gas turbine engine as recited in claim 26, wherein the root portion (Alarcon Fig. 2: 60) includes a plurality of bushings (Alarcon Fig. 2: 64) that receive a respective one of the pins (Alarcon Fig. 2: 68), and the branched paths have outlets (Do Fig. 5: 114) aligned with the respective bushings (predictably disposed in interacting areas to combat wear, Do paragraph [0031]).

Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2015/0117804 to Alarcon (Alarcon) in view of US Patent Application Publication 2016/0356178 to Do (Do) in view of US Patent  as applied to claim 27 above, and further in view of Patent Document GB 897,415 to Beale (Beale).
In Reference of Claim 28
Alarcon, as modified by Do in view of Ortolano, discloses the gas turbine engine as recited in claim 27, wherein each of the flanges (Alarcon: flanges not shown, see paragraph [0032]) define a bore for receiving the respective one of the retention pins (Alarcon: bores of hub, not shown, to receive pin 68), except, “ …further comprising a plurality of elongated sleeves, each of elongated sleeves slideably received along a length of the respective one of the retention pins such that the respective one of the retention pins is spaced apart from surfaces of the respective bushings and surfaces of the bore of each of the flanges …”
Beale is also related to mounting of an airfoil (Fig. 2: 25, 26) to a hub (Fig. 2: 11) in a turbomachine (page 1, ll 8-11: gas turbine engine), as the claimed invention, and teaches an elongated sleeve (Fig. 4: 20) slideably received (18 as mounted within 20) along a length of a retention pin (Fig. 4: bolt 18) such that the retention pin is spaced apart (Fig. 4: via 20) from surfaces of a bushing (Fig. 4: 28) and surfaces of a bore of flanges (Figs. 3 and 4: as seen).	It would have been further obvious to modify Alarcon to have the sleeve system as taught by Beale in addition to the bushing system of Alarcon. 
It is obvious to apply a known technique to improve a similar device to yield predictable results. See MPEP 2143(C). The MPEP states the prior art must: (1) teach a base device (a method or apparatus that will be modified), (2) teach a comparable device that has been improved in the same way as the claimed invention, and (3) show 
In this case, the prior art Alarcon teaches a base retention pin for mounting an airfoil to a hub and bushings to the root section of the airfoil. The prior art Beale teaches a comparable retention pin and to mount an airfoil to a hub. It would have been predictable to use the sleeve system of Beale to the system of Alarcon because both references deal with a retention pin for mounting an airfoil to a hub. Thus, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the system of Alarcon, as modified by Ortolano and Do, to further comprise a plurality of elongated sleeves, each elongated sleeves slideably received along a length of the respective one of the retention pins such that the respective one of the retention pins is spaced apart from surfaces of the respective bushings and surfaces of the bore of each of the flanges as taught by Beale, so as to apply of a known technique (in this case the use of a sleeve and bushing in the mounting of an airfoil to a hub as taught by Beale), to improve a similar devices (in this case the use of the mounting of the airfoil of Alarcon and using a sleeve and bushing to suitably retain and protect the mounting system from wear as is known in the art) was an obvious extension of prior art teachings.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, as cited in the Notice of References Cited, are cited to show the mounting of airfoils in turbine hubs, hollow pins to mount airfoils, lubrication systems in .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
                                                                                                                                                                                                       
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE A LAMBERT whose telephone number is (571)270-3516.  The examiner can normally be reached on Monday - Thursday 9 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David E Sosnowski can be reached on (571)270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WAYNE A LAMBERT/Examiner, Art Unit 3745                                                                                                                                                                                                        
/DAVID HAMAOUI/Primary Examiner, Art Unit 3747